DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almonacil (US 2006/0237113). 
As best depicted in Figure 1, Almonacil is directed to a tire construction comprising a pair of inclined belt layers 106a,106b and a radially outer belt reinforcing layer 107 formed with circumferentially oriented cords (Paragraphs 50 and 51).  Almonacil teaches a tire construction formed solely with hybrid cord A, wherein said cord has a cord twist of 260 tpm (26 turns per 10 cm), an overall linear density of 3070 dtex (Paragraphs 93 and 97) and an end count of 80 cords per dm (20 cords per 25 mm).  It is emphasized that such a tire construction was manufactured- the fact that such a tire constitutes a comparative example does not affect the rejection since the comparative example is not being modified (the relevant rejection simply involves evidence to illustrate properties or characteristics that are not expressly disclosed).  While Almonacil fails to expressly disclose a density for the hybrid cord, it is well recognized that aramid has a density on the order of 1.44 g/cm3 and nylon has a density on the order of 1.15 g/cm3.  Using the aforementioned features taught by Almonacil, a twist coefficient of Almonacil necessarily falls between 900 and 2,600.  For example, if the cord density is 1 g/cm3, the twist coefficient in Almonacil is approximately 1,440.  Additionally, even if the cord density was as high as 2 g/cm3, a twist coefficient of Almonacil is approximately 1,018.  Thus, any cord density between 1 g/cm3 and 2 g/cm3 would have a twist coefficient in accordance to the claimed invention.    
With further respect to claim 1, said hybrid cord is disclosed as having a load at 5% extension (LASE 5%) is greater than 70 N (Paragraph 66).  Given an end count of 20 cords per 25 mm, any load at 5% extension greater than 50 N satisfies the claimed invention.  Thus, the tie of Almonacil necessarily has a product (as claimed) greater than 1,000 N.         
Lastly, regarding claim 1, Almonacil describes plies 106a and 106b as formed with cords that are parallel to each other in each ply and are oriented so as to form a predetermined angle with respect to the circumferential direction (Paragraph 50).  While the exact angle is not disclosed, working belt layers are conventionally formed with cord angles between 10 and 40 degrees with respect to the circumferential direction and such a range fully encompasses the claimed range.  It is emphasized that the claimed angles are nothing more than those that are associated with standard working belt layers.
Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2008/0135152) and further in view of Nakajima (US 2007/0006957) and Imhoff (US 2010/0300595).   
As best depicted in Figure 1, Nakajima ‘152 is directed to a tire construction comprising a pair of working belt layers 5 (claimed belt layer) and a plurality of belt reinforcing layers 6a,6b.  Comparative Example 1 is a manufactured tire formed with 1400/2 nylon cords having a twist of 26 turns per 100 mm (26 turns per 10 cm) and an end count of 50 cords per 50 mm (25 cords per 25 mm).  This results in a twist coefficient of approximately 1,293 (assuming a conventional density of 1.15 for nylon).  In terms of the claimed product, the claims are satisfied when a load at 5% elongation is equal to or greater than 40 N.  While Nakajima ‘152 is silent with respect to a load at 5% elongation, values greater than 40 N are consistent with the well-known 1400/2 nylon cords used in belt reinforcing layers, as shown for example by Nakajima ‘957 (Table 1- Comparative Example 1) and Imhoff (Paragraph 59).  It is emphasized that Nakajima ‘957 and Imhoff are simply provided to evidence the conventional LASE 5% values associated with conventional 1400/2 nylon cords used in belt reinforcing layers.  Thus, the 1400/2 nylon cords of Nakajima ‘152 would have a LASE 5% greater than 40 N and result in a product, as defined by Applicant, greater than 1,000 N (given an end count of 25 cords per 25 mm).              
Lastly, regarding claim 1, while the exact angle is not disclosed, working belt layers are conventionally formed with cord angles between 10 and 40 degrees with respect to the circumferential direction and such a range fully encompasses the claimed range.  It is emphasized that the claimed angles are nothing more than those that are associated with standard working belt layers.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 13, 2022